23 F.3d 407NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
James LOWRY, Plaintiff-Appellant,v.Carl B. RUBIN, Judge, Defendant-Appellee.
No. 93-3903.
United States Court of Appeals, Sixth Circuit.
May 9, 1994.

1
Before:  KEITH and SUHRHEINRICH, Circuit Judges, and JOINER, Senior District Judge.*

ORDER

2
James Lowry appeals a district court order dismissing his civil rights complaint filed pursuant to 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Lowry sued federal Judge Carl Rubin, alleging that the judge violated his due process rights by not holding a trial in a case that Lowry had previously brought before the judge.  The district court determined that Lowry's claims were without merit and dismissed the case as frivolous.  Lowry has filed a timely appeal.


4
Upon review, we conclude that the district court did not abuse its discretion in dismissing Lowry's claims as frivolous.   Denton v. Hernandez, 112 S.Ct. 1728, 1734 (1992).  Lowry has failed to present any claim with an arguable or rational basis in law.   Neitzke v. Williams, 490 U.S. 319, 325 (1989).


5
Accordingly, we affirm the judgment for the reasons set forth in the district court's order filed on July 29, 1993.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Charles W. Joiner, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation